—In an ac*636tion to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated February 13, 2002, as denied that branch of their motion which was to compel the further examination before trial of the defendant Motorman Waterman and granted that branch of the defendants’ cross motion which was for a protective order preventing that examination.
Ordered that the order is affirmed, with costs.
The appellants failed to demonstrate that the Supreme Court improvidently exercised its discretion. Florio, J.P., O’Brien, Friedmann, Adams and Crane, JJ., concur.